UNITED STATES DISTRICT COURT Ay
WESTERN DISTRICT OF TEXAS clepy 2 9 2001
Ss

  

EL PASO DIVISION By STERN RP STRICT Coupe
Exa
USA §
§
vs. § NO: EP:12-CR-00849(18)-FM
§

(18) FERNANDO ARELLANO-ROMERO §

REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE
UPON DEFENDANT’S PLEA OF GUILTY

On this 10th day of August, 2021, the Defendant and counsel appeared before the Court.
After being admonished as required by Rule 11, Fed.R.Crim.P., the Defendant pled guilty to
Count One of the Indictment charging him with Conspiracy to Conduct the Affairs of an
Enterprise through a Pattern of Racketeering Activity, in violation of Title 18 U.S.C. §§ 1962(c),
1962(d) and 1961(1) & 1961(5); and in Count Thirteen of the Indictment charging him with
Conspiracy to Kill in a Foreign Country, in violattion of Title 18 U.S.C. § 956(a)(1); in addition
Defendant pled true to the Notice of Special Sentencing Factors listed in paragraph (10) ten of
Count One of the Indictment, pursuant to a Plea Agreement.
Accordingly, the Court makes the following findings:
li; The Defendant has consented to the entry of a guilty plea before a Magistrate
Judge, subject to final approval and sentencing by the presiding United States
District Judge.
Ze The Defendant fully understands the oath and the consequences of failing to tell

the truth at the plea hearing.
The Defendant fully understands the right to plead “not guilty” and to be tried by a
jury.

The Defendant fully understands the right to be represented by counsel at trial and
at every other stage of the proceeding.

The Defendant fully understands the right to a trial and that if the Defendant were
to elect to 20 to trial, the Defendant would have the right to confront and
cross-examine adverse witnesses, to be protected from compelled
self-incrimination, to testify and present evidence, and to compel the attendance of
witnesses.

The Defendant fully understands that if the guilty plea is accepted, there will not
be a trial in this case.

The Defendant fully understands the nature of the charge, the immigration
consequences, and the maximum possible penalties, including any imprisonment,
applicable mandatory minimum penalties, fine, term of supervised release, as well
as any forfeiture or restitution. The defendant also understands the court’s
obligation to impose a special assessment.

The Defendant fully understands that in determining sentence, the sentencing
court will consider the applicable Sentencing Guidelines, including any departures
that might be applicable, as well as the sentencing factors under 18 U.S.C. §
3553(a). The Defendant also fully understands that although the sentencing court

will consider the applicable sentencing guidelines, they are advisory in nature.
10.

Ll.

13.

14.

The Defendant fully understands the terms of the Plea Agreement. The Defendant
also fully understands that in the Plea Agreement, the Defendant has waived the
right to appeal or collaterally attack the conviction or sentence to be imposed by
the District Judge. The Defendant also understands that, if the court does not
follow or apply any recommended or requested sentencing adjustments contained
in the Plea Agreement, the Defendant will have no right to withdraw the plea of
guilty.

The Defendant’s plea was not induced by any promises, other than those set forth
in the Plea Agreement, and the Defendant’s plea was not induced by any threats,
force or threats of force.

The Defendant acknowledged that the Defendant’s attorney had explained the
immigration consequences of the guilty plea.

The Defendant is competent to enter a plea.

The Defendant’s plea is made freely, knowingly, and voluntarily.

There is a factual basis to support the plea of guilty.

RECOMMENDATION

Based on the foregoing, it is recommended to the district judge that the Defendant’s plea

of guilty be accepted and that a judgment of guilt be entered.

SIGNED and ENTERED this 10th day of August, 2021.

‘
ANNE T. BERTON
UNITED STATES MAGISTRATE JUDGE

 
NOTICE

FAILURE TO FILE WRITTEN OBJECTIONS TO THE FINDINGS AND
RECOMMENDATION CONTAINED IN THE FOREGOING REPORT, WITHIN
FOURTEEN DAYS FROM THE DATE OF SERVICE OF SAME, MAY BAR DE NOVO
DETERMINATION BY THE DISTRICT JUDGE OF AN ISSUE COVERED HEREIN
AND SHALL BAR APPELLATE REVIEW OF SUCH FACTUAL FINDINGS AS MAY
BE ACCEPTED OR ADOPTED BY THE DISTRICT JUDGE.
